Citation Nr: 1803710	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUES

1.  Whether a timely substantive appeal was filed to a March 30, 2010, rating decision assigning an effective date of December 1, 2009 for a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Whether there was clear and unmistakable error (CUE) in a March 30, 2010, rating decision that granted a TDIU and assigned an effective date of December 1, 2009.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1974 to January 1980. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the RO in Anchorage, Alaska, which found no CUE in the effective date assigned in a March 30, 2010 RO rating decision that granted a TDIU.  The instant matter was previously before the Board in July 2015.  In the introduction to the July 2015 decision, the Board first found that a timely substantive appeal was not filed to the March 30, 2010 rating decision granting a TDIU and assigning an effective date of December 1, 2009.  Then, in the body of the decision, the Board found no CUE in the effective date assigned for the TDIU in the March 30, 2010 RO rating decision.

The Veteran appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 Memorandum Decision, the Court set aside the Board's decision and remanded the claim to the Board for further proceedings consistent with the decision.  Specifically, the Court held that the Board had erred in failing to address whether an April 2010 statement from the Veteran could have been construed as both a notice of disagreement (NOD) and a substantive appeal.  The Court also implied that the Board did not have jurisdiction over the RO CUE issue.  The Board addresses the Court's findings and concerns in the decision below.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  



FINDINGS OF FACT

1.  The Veteran's April 2010 Statement in Support of Claim only constitutes a NOD to the March 30, 2010 rating decision to assign December 1, 2009 as the effective date for TDIU, and is not a substantive appeal to the effective date for TDIU.

2.  No document that may be construed as a substantive appeal was received within 60 days from the mailing of the statement of the case (SOC) on August 10, 2010, nor was any such document received within the one-year period from the mailing of the March 30, 2010 RO rating decision that granted a TDIU and assigned an effective date of December 1, 2009, to include the April 2010 Statement in Support of Claim.

3.  During the appellate period following the March 30, 2010 rating decision, the Veteran did not ask for an extension of the deadline for filing a substantive appeal, and no extraordinary circumstances warrant equitable tolling of the time period for filing a substantive appeal.

4.  The Board has jurisdiction over the issue of whether there was CUE in a March 30, 2010, rating decision that granted a TDIU and assigned an effective date of December 1, 2009.

5.  The evidence has not established, without debate, that the correct facts as then known were not before the RO adjudicator at the time of the March 30, 2010 rating decision, or that the RO adjudicator incorrectly applied the applicable laws and regulations existing at the time.


CONCLUSIONS OF LAW

1.  A substantive appeal to a March 30, 2010 rating decision that granted a TDIU and assigned an effective date of December 1, 2009 was not timely received.
38 U.S.C. §§ 5104, 7105 (2012); 38 C.F.R. §§ 3.103, 19.32, 20.200, 20.300, 20.302, 20.303, 20.1103 (2017).

2.  The criteria for an effective date earlier than December 1, 2009, for a TDIU based on CUE in the March 30, 2010 rating decision have not been met.  38 U.S.C. §§ 5109A, 5110 (2012); 38 C.F.R. §§ 3.105, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).

With respect to the issue of whether a timely substantive appeal was filed following the March 30, 2010 RO rating decision, this issue does not involve the substantiation of the underlying claims, but rather involves the procedures for appealing a decision.  As such, further assistance with respect to the issue of whether a timely appeal was filed for an earlier effective date for TDIU would not assist the Veteran; therefore, no further notice or development under the VCAA is warranted with respect to this issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Further, VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  As such, no further discussion of VCAA duties to notify or assist is necessary regarding the CUE issue on appeal.

Procedural History

By way of history, in March 2010, after a long procedural history dating back to 2001, the Veteran was granted a TDIU.  An effective date of December 1, 2009 was assigned by the RO.  In April 2010, VA received the following statement from the Veteran, "I appeal the effective date of individual unemployability which should be 2003.  Instead you've entered the date December 1, 2009."

Taking the April 2010 statement to be a NOD, a SOC was provided to the Veteran in August 2010 on the issue of entitlement to an effective date prior to December 1, 2009 for individual unemployability (TDIU).  No substantive appeal, or any other communication, was received from the Veteran prior to the expiration of the appeal period.  No document that may be construed as a substantive appeal was received within 60 days from the mailing of the SOC on August 10, 2010, nor was any such document received within the one-year period from the mailing of the March 30, 2010 RO rating decision that granted a TDIU and assigned an effective date of December 1, 2009.  As explained in more detail, the April 2010 Statement in Support of Claim served only as a NOD, and did not also constitute a substantive appeal.  

Subsequently, the Veteran obtained the services of a private attorney.  In November 2011, the attorney filed what purported to be a NOD "disagreeing with the effective date assigned in the March 30, 2010 rating decision."  The representative went on to state that "a NOD was submitted once before by the Veteran, but he did not file a Form 9 nor receive a DRO review."  In other words, the private attorney admitted that the Veteran did not perfect the appeal.

In June 2012, the RO informed the Veteran and representative that the November 2011 letter could not be accepted as a NOD due to the filing of the prior NOD in April 2010 and the Veteran's subsequent failure to perfect the appeal.  The Veteran was informed of appellate rights.  It is well settled case law by the Court and Federal Circuit that there can be only one valid NOD as to a particular claim, extending to all subsequent Agency of Original Jurisdiction (AOJ) and BVA adjudications on the same claim until there is a final AOJ or Board decision on that matter or until the claim is withdrawn by the claimant.  See Hamilton v. Brown, 
4 Vet. App. 528, 538 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994); Garlejo v. Brown, 10 Vet. App. 229 (1997); Phillips v. Brown, 10 Vet. App. 25 (1997).  

The representative sent VA a letter in September 2012 with the following two arguments:  1) The Veteran had timely appealed the March 2010 rating decision's effective date assigned for TDIU because the April 2010 letter from the Veteran was both a NOD and a substantive appeal, and 2) there was clear and unmistakable error in the March 2010 RO rating decision's assignment of a December 1, 2009 effective date for TDIU.   

Based upon the representative's September 2012 letter, in a May 2013 rating decision, the RO adjudicated the CUE question and found no CUE in the March 30, 2010 rating decision.  Subsequently, in July 2013, the Veteran's representative submitted a NOD to the May 2013 rating decision (denial of CUE).  In the NOD, the representative noted that, while the RO had addressed the CUE argument, the RO had not addressed the timeliness of substantive appeal argument (that the NOD was also a substantive appeal) raised in the September 2012 letter.

In October 2013, a SOC was issued on the question of "whether a clear and unmistakable error exists with the effective date of December 1, 2009, for entitlement to individual unemployability."  While the October 2013 SOC focused on the question of CUE in the effective date for TDIU, the timeliness of substantive appeal question was also addressed in the SOC.  Subsequently, in November 2013, a VA Form 9 was filed, perfecting the appeal on the issue of CUE in the assignment of an effective date for TDIU and timeliness of substantive appeal to effective date for TDIU.  CUE and timeliness arguments were again stated on the VA Form 9.

Timeliness of Substantive Appeal of Effective Date for TDIU

Throughout the course of this appeal, and as noted in the March 2017 Court Memorandum Decision, the Veteran and representative have advanced that the Veteran timely filed a substantive appeal to the March 30, 2010 rating decision to assign December 1, 2009 as the effective date for TDIU.  Specifically, the Veteran and representative have argued that the Veteran's April 2010 statement should have been taken as both a NOD and a substantive appeal for earlier effective date for TDIU.

Appellate review will be initiated by a NOD and completed by a substantive appeal after a SOC is furnished.  38 U.S.C.A. § 7105.  The governing regulations provide that an appeal consists of a timely filed NOD in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C. § 5104.  Such notice must inform a claimant of the right to initiate an appeal by filing a NOD, plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 41 (2009) (pursuant to 38 U.S.C.A. § 7105(b)(1), a claimant shall file a NOD within one year from the date on which the AOJ mails notice of the unfavorable decision, or the AOJ decision shall become final). 

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  The absence of filing of a timely substantive appeal, as opposed to a NOD, is not a bar to the Board's jurisdiction; therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy, 23 Vet. App. at 45. 

Additionally, the deadline for filing a substantive appeal may be (1) extended for good cause if the claimant files a request in writing during the appeal period, 
38 C.F.R. § 20.303; or (2) equitably tolled, Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006). 

Equitable tolling is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following three requirements must be met: (1) the extraordinary circumstance must be beyond the claimant's control, 
(2) the claimant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the claimant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id.; see also Checo v. Shinseki, 26 Vet. App. 130 (2013).

When a SOC is issued, the claimant and representative will also be furnished: information on the right to file, and time limit for filing, a substantive appeal; information on hearing and representation rights; and a VA Form 9 (Appeal to the Board).  38 C.F.R. § 19.30(b) (2017).  In this case, the August 2010 cover letter to the August 2010 SOC included the requisite information, and a VA Form 9 was included as an enclosure.  The letter told the Veteran that he must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying of the action that had been appealed.  The letter also informed the Veteran that an extension could be requested.  Proper completion and filing of a substantive appeal are the last actions that a claimant needs to take to perfect an appeal.  38 U.S.C. § 7105; 38 C.F.R. 
§§ 20.200, 20.202.

Initially, the Board notes that the Veteran did not file a request for an extension of the time limit for filing the substantive appeal for an earlier effective date for TDIU.  Further, the Board finds that the matter does not warrant equitable tolling.  In this case, the Veteran has not alleged that extraordinary circumstances prevented the filing of a substantive appeal (for earlier effective date for TDIU) in a timely manner.  In the November 2011 letter from the Veteran's representative, the representative acknowledged that the Veteran failed to file a VA Form 9 (i.e., the Veteran did not file a substantive appeal) after the issuance of the August 2010 SOC.  The representative attempted to file a "new" NOD, which is a legal impossibility.  See Hamilton, 4 Vet. App. at 538 (there can be only one valid NOD as to a particular claim, extending to all subsequent AOJ and BVA adjudications on the same claim until there is a final AOJ or Board decision on that matter or until the claim is withdrawn by the claimant); Garlejo, 10 Vet. App. 229; Phillips, 
10 Vet. App. 25.  At no time during the course of this appeal has the Veteran or representative offered any extraordinary circumstances that prevented the Veteran from filing a Form 9/substantive appeal following the issuance of the August 2010 SOC.  As such, equitable tolling is not raised or met.

The Board recognizes that the Court has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy, 23 Vet. App. at 45.  In its Memorandum Decision, the Court, citing to Percy, specifically directed the Board to address whether the time to submit a substantive appeal should be waived in the instant matter.

After a review of all the evidence of record, the Board finds that VA has not waived the requirement to file a substantive appeal, and the Board declines to do so at this time.  In Percy, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.  Percy, 23 Vet. App. 37.  In this case, unlike in Percy, the RO did not treat the Veteran's substantive appeal (or any document purporting to act as a substantive appeal) as if it were timely.  To the contrary, after receiving the representative's November 2011 letter, the RO promptly notified the Veteran that the letter could not be accepted as a substantive appeal to question of an earlier effective date for TDIU due to its untimeliness, listing the pertinent procedural dates of record and providing the appeal procedure.  See VA June 7, 2012 letter.  As such, the Board finds that the issue of timeliness of the substantive appeal to the issue of an earlier effective date for TDIU has not been waived by VA at any time, either explicitly or implicitly, and the Board does not waive the timely substantive appeal requirement at this time.  See Percy at 45 (Board may decline to exercise jurisdiction over an appeal if a substantive appeal was not timely filed).

Having addressed the above, the only question remaining before the Board is whether the April 2010 statement submitted by the Veteran may be treated as both a NOD to the March 30, 2010 rating decision granting a TDIU effective December 1, 2009, and as a substantive appeal to the subsequently issued August 2010 SOC.  Having reviewed all the evidence of record, and relevant legal authority including the Court's precedential decisions, the Board finds that such a finding that the NOD is also, anachronistically, a substantive appeal, would be contrary to case law and the statutory and regulatory appellate scheme of VA appeals.

38 U.S.C. § 7105 establishes generally a series of "very specific, sequential procedural steps that must be carried out by a claimant and the RO . . . before a claimant may secure 'appellate review' by the BVA."  Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (holding a substantive appeal was untimely).  As noted by the Court in Bernard, appellate review is initiated by a NOD and completed by a substantive appeal after a SOC is furnished.  Id.  In other words, a perfected appeal requires at least two elements, a NOD to begin the appeals process, and a separate substantive appeal (unless otherwise waived) to complete the appeals process.  

The fact pattern in Roy v. Brown, 5 Vet. App. 554, 555 (1993), is similar to the instant matter.  In Roy, the appellant argued that the appeal should be deemed timely because the NOD, which was filed on time, comprised the requisite notice of intent to appeal.  The Court rejected the appellant's argument that the NOD, which was received prior to issuance of the SOC, comprised the requisite notice of intent to appeal that a substantive appeal requires, pointing out that the substantive appeal must be received after issuance of the SOC.  Id.  Roy held that there is a "clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a formal appeal . . . Appellate review of an RO decision is initiated by an NOD and completed by a substantive appeal after a statement of the case is furnished."  Id.  As the law, including the case law, reflects that two separate documents are required to perfect the appeal, a NOD followed by a substantive appeal, the Veteran's argument that the April 2010 statement should be taken as both a NOD and substantive appeal is contrary to the law and regulation, including as interpreted by the Court's case law.

In Gibson v. Peake, 22 Vet. App. 11, 12-13 (2007), the appellant was denied a TDIU in June 2000.  A veteran subsequently filed a VA Form 9 in August 2000 upon which was written, "see attached sheets."  The content of the VA Form 9, which expressed disagreement, was treated as a NOD.  The RO responded by treating the writing as a NOD, issuing a SOC, and advising the veteran on the need to perfect the appeal and how to perfect the appeal.  A second VA Form 9 was not received from the veteran until after the appellate period had expired, so was deemed by VA to have been untimely filed.  

The appellant in Gibson argued that, rather than submitting a single NOD in August 2000, what had actually been submitted were (constructively) two documents, a NOD and a VA Form 9.  Id. at 15.  The Court stated that in order to address the appellant's argument, it would first have to determine, "whether, in fact, the appellant filed two separate documents rather than, as determined by the RO and the Board, one single document constituting an NOD."  Id. (emphasis added).  In other words, the Court had to evaluate whether the Veteran had filed two separate and distinct documents that could be construed as a NOD (required document number 1) and a VA Form 9/substantive appeal (required document number 2), or had simply submitted one or more documents that taken together only formed a singular NOD (which would not be sufficient to perfect the appeal, whether or not a SOC had been issued).

The Court in Gibson went on to discuss Archbold v. Brown, 9 Vet. App. 124 (1996), in which the Court had held that a letter submitted by a claimant on a VA Form 9 constituted a valid NOD, and that a different document, presented by the claimant at a hearing before the Board several months after the NOD letter was received, constituted a valid substantive appeal because it "contained the necessary information required for a I-9 Appeal by [38 C.F.R.] § 20.202 [(1995)]."  Id. (citing to Archbold, 9 Vet. App. at 132).  Even though no SOC had been issued, the Court in Archbold determined that the submission was a valid substantive appeal because it was received within the one-year period following issuance of the rating decision to be appealed.  Id.  The Board notes that while the Court in Archbold did find that an appeal could be perfected without the issuance of a SOC, nothing in either Archbold or Gibson indicates that the Court thought a single document could be used to constitute both a NOD and a substantive appeal.

After discussing Archbold, the Court in Gibson went on to address the documentation submitted by the appellant in August 2000.  Specifically, the Court noted that the Veteran submitted a completed VA Form 9 and "attached sheets" consisting of a VA Statement in Support of Claim and an additional page in which the appellant explained the nature of employment, asserted that VA failed to consider relevant evidence, and stated that additional evidence was being submitted.  Id. at 15-16.  Considering that the information was included on the VA Form 9 and separate sheets, the Court found it "reasonable and appropriate for the RO to construe the appellant's submission collectively as an NOD[.]"  Id. at 16.  

From there, the Court noted that, "[a]ppellate review [of an initial rating decision] will be initiated by a notice of disagreement and completed by a Substantive Appeal after a statement of the case is furnished as prescribed in this section."  Id. at 17 (citing to 38 U.S.C. § 7105(a)).  While the Court did state in dicta that it was not holding, "that issuance of an SOC is categorically a prerequisite to the submission of a valid Substantive Appeal," nothing in the opinion indicates that a single document received by VA prior to the issuance of a SOC could constitute both a NOD and substantive appeal.  Id.  To the contrary, the opinion reaches the opposite conclusion, as the question at issue was whether the received VA Form 9 and "attached sheets" could be viewed as separate documents, with one being read as the NOD and one as the substantive appeal.

The Board notes that the Court, in its March 2017 memorandum decision, did not offer any relevant case law or legal authority indicating that a single document could be taken as both a NOD and a substantive appeal.  Further, in a September 2012 statement, the Veteran's representative wrote that, "a statement can serve as both an NOD and an appeal," without providing any supporting legal authority or case law.  The same argument was made in the November 2013 VA Form 9, and again no supporting legal authority or case law was provided by the representative.

In a March 2016 appellant brief before the Court, and in a subsequent September 2017 submission to the Board, the Veteran's representative cited to Archbold for the proposition that a substantive appeal can be filed prior to the issuance of a SOC; however, as discussed above, Archbold does not support that a single document can be taken as both a NOD and a substantive appeal.  Further, the Veteran's representative repeatedly cites to Hodge v. West for the proposition that the Board should have read the Veteran's April 2010 statement sympathetically to find that it constituted both a NOD and a substantive appeal; however, even the most sympathetic reading will not change the well-established VA appellate scheme and case law stating that there can be only one NOD, requiring that the NOD and substantive appeal be two separate filings, and requiring that (unless waived by VA) the substantive appeal must follow the SOC.  

The VA appellate scheme is well established and intended to proceeded in chronological order with specific sequential procedural steps.  As discussed above, 38 U.S.C. § 7105 establishes generally a series of "very specific, sequential procedural steps that must be carried out by a claimant and the RO . . . before a claimant may secure 'appellate review' by the BVA."  Bernard, 4 Vet. App. at 390.  Specifically, appellate review is initiated by a NOD and completed by a substantive appeal after a SOC is furnished.  Id.; see also 38 C.F.R. § 20.200 (an appeal consists of a timely filed NOD and, after a SOC has been furnished, a timely filed substantive appeal).  Per Roy, 5 Vet. App. at 555, there is a "clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a formal appeal . . . Appellate review of an RO decision is initiated by an NOD and completed by a substantive appeal after a statement of the case is furnished."  A NOD and a substantive appeal serve different purposes in the VA appellate scheme, so both are required.  See Ledford v. West, 136 F.3d 776, 780 (Fed. Cir. 1998) (stating that a NOD must merely indicate disagreement with a particular determination while a substantive appeal "should set out specific arguments relating to errors of fact or law").  For all the reasons discussed above, this well-established, multi-part, chronological, and sequential procedure was not followed. 

While the Court in Archbold, 9 Vet. App. 124, did find that, in certain limited circumstances, an appeal may be perfected (i.e., a substantive appeal received) prior to the issuance of a SOC, the appellate scheme still requires a NOD followed by a separately filed substantive appeal.  Archbold is inapplicable to the instant matter, as there is only a NOD and no substantive appeal.  Further, Archbold does not support the Veteran's argument that a single document can act as both a NOD and substantive appeal, which, for all the reasons discussed above, is an argument that runs contrary to the basic understanding of the VA appellate scheme (NOD to a rating decision, followed by a SOC, followed by a separate substantive appeal).
     
In sum, the Veteran did not perfect a timely substantive appeal to the March 30, 2010 rating decision assigning an effective date for TDIU.  The April 2010 Statement in Support of Claim cannot be taken as both a NOD and a substantive appeal.  The Board does not find waiver of the filing of the substantive appeal for an earlier effective date for TDIU to be warranted in the instant matter, and the criteria for equitable remedies are not met; therefore, the appeal must be denied as a matter of law.  38 U.S.C.A. § 7104. 

Whether there is CUE in March 30, 2010 RO Decision 
Assigning Effective Date for TDIU 

Jurisdiction of the Board

In the March 2017 Memorandum Decision, after addressing the timeliness of a substantive appeal on earlier effective date for TDIU issue, the Court stated that, "[a]lthough this matter is inextricably intertwined with the remanded matter, the Court nonetheless will address it to provide guidance to the Board on remand."  From there, the Court addressed the case law noting that, while the Board has original jurisdiction over allegations of CUE in Board decisions, it lacks jurisdiction over motions for CUE in RO decisions that were not first presented to and adjudicated by the RO.  The Court appears to be unaware that in the instant case the CUE motion was presented to and adjudicated by the RO in the May 2013 rating decision, and was readjudicated in the October 2013 SOC.  The issuance of a rating decision addressing the CUE motion, plus the issuance of a SOC following the Veteran's disagreement with the rating decision (the denial of CUE), shows that the question of CUE was properly adjudicated by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006) (holding that a SOC was a readjudication of a claim) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (recognizing that a SOC or SSOC constitute adjudications of an issue).  In the March 2017 Memorandum Decision, the Court conveyed that, "should the Board determine on remand that [the Veteran] has not filed a timely [substantive appeal] with respect to the March 2010 RO decision, the Board should remand the matter of CUE in the RO's decision to be addressed by the RO in the first instance." 

In a precedential decision by the Court, in Jarrell v. Nicholson, the Court held that the question of CUE in a RO decision is a separate and distinct matter from the issue of an earlier effective date.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (concluding that, because the Board lacked jurisdiction over the merits of a claim in that case, a theory of CUE that had not been adjudicated by the AOJ, the appropriate course of action for the Board was to refer the CUE matter to the AOJ for adjudication in the first instance).  Following the Court's precedential decision in Jarrell delineating the unique nature of a CUE motion that is not intertwined with another issue, in this case, the motion for CUE in the March 30, 2010 rating decision that assigned an effective date of December 1, 2009 for TDIU, likewise, is not inextricably intertwined with the issue of whether a timely substantive appeal was filed to the March 30, 2010 rating decision that assigned an effective date for TDIU of December 1, 2009; therefore, the necessity of remand in the instant decision as to the CUE issue is not predicated upon, and not intertwined with, the Board's findings concerning the timeliness of substantive appeal is issue that is also on appeal to the Board. 

Further, review of the record and procedural history reflects that the Board does have jurisdiction over the issue of whether there was CUE in the March 30, 2010, rating decision that assigned an effective date of December 1, 2009 for TDIU.  As discussed in detail above, the governing regulations provide that an appeal consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  In this case, the Veteran filed a timely NOD to the CUE issue in July 2013, and, following an October 2013 SOC, filed a timely substantive appeal to the CUE issue in November 2013; therefore, all of the jurisdictional requirements are met.  

As discussed above, after receiving multiple submissions from the Veteran's representative, in a May 2013 rating decision, the RO found no CUE in the effective date for TDIU assigned by the RO in the March 30, 2010 rating decision.  In July 2013, the Veteran's representative filed a timely NOD to the RO CUE in the effective date for TDIU denial.  Subsequently, in October 2013, a SOC on the question of CUE in the effective date for TDIU was issued.  A VA Form 9 perfecting the appeal of the issue of CUE in the TDIU effective date was filed by the Veteran's representative in November 2013.

In this case, the Court's general suggestions regarding Board jurisdiction provided in the memorandum decision do not provide clear and specific instructions to overcome the clear jurisdiction the Board has in on the CUE issue.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding, analogously, that the Board is required to address only clear and specific instructions of a Court order); see also Carter v. Shinseki, 26 Vet. App. 534 (2014).  The record reflects that the question of CUE in the current matter was appropriately decided by the RO in the first instance (May 2013 rating decision and readjudicated in October 2013 SOC), and all proper appellate procedures (including a timely NOD and a timely substantive appeal) were subsequently followed.  As such, the Board finds that it has jurisdiction over the issue of whether there was CUE in a March 30, 2010, rating decision that assigned an effective date of December 1, 2009 for TDIU, and the Board will address the merits of the CUE motion in the instant decision.  

CUE in Effective Date Assigned for TDIU

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Court has held that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damre, 6 Vet. App. at 246.

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  
See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The central inquiry "is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In February 2001, the RO granted service connection for asthma and allergic pruritus, the Veteran's sole service-connected disabilities, awarding initial 30 and 10 percent disability ratings, respectively.  The Veteran filed a NOD with the February 2001 rating decision and raised the issue of entitlement to a TDIU, which was denied by the Board in December 2006.  The Veteran appealed the Board's decision to the Court which, in January 2009, on the basis of a Memorandum Decision, vacated the denial and remanded the matter to the Board, which in August 2009 remanded the appeal to the RO.  In March 2010, the RO awarded a TDIU, effective December 1, 2009, the date of a VA medical examination after which the examiner opined that the service-connected asthma rendered the Veteran unemployable.

The Veteran asserts that June 19, 2001 is the proper effective date for TDIU, and that the final March 30, 2010 RO rating decision assigning an effective date of 
December 1, 2009 for TDIU was clearly and unmistakably erroneous.  

First, the Veteran and representative contend that the evidence as of the March 2010 rating decision showed that the Veteran was unemployable as early as February 19, 1998, the date that VA was notified of the August 12, 1995, Social Security Administration (SSA) decision that found the Veteran unemployable due to asthma.  The Veteran further asserts that the RO in March 2010 improperly relied on other SSA records that showed unemployability due to non-service-connected disabilities.  Second, the Veteran and representative contend that in the March 2010 rating decision VA failed to provide an examination to address employability until December 2009, even though the issue of entitlement to a TDIU had been raised in June 2001.  As such, the Veteran concludes that the proper effective date should be June 19, 2001, the later of the date of entitlement and the date of claim.

In this case, the March 2010 RO rating decision specifically acknowledged and evaluated the Veteran's SSA records, including the August 12, 1995 SSA unemployability decision.  The RO concluded that the December 1, 2009, VA medical opinion was the "earliest medical evidence/findings reporting that [the Veteran was] unemployable solely due to service-connected disabilities."

As to the first contention, the Veteran essentially contends that the RO in March 2010 improperly weighed the evidence in determining the date of entitlement to a TDIU, that is, the date that the service-connected disabilities alone were of sufficient severity to produce unemployability.  The Veteran does not assert that the facts that were known at the time of the March 2010 rating decision were incorrect.  As such, the allegation that the RO improperly weighed and evaluated the evidence cannot support a finding of CUE.  Caffrey, 6 Vet. App. at 384.  Additionally, VA is not bound by the determinations of SSA, so SSA findings are only part of the evidence the RO had to weigh and consider at the time of the March 2010 rating decision, but was not evidence that dictated a different result in the case.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).

As to the second contention, the Veteran contends that the RO breached its duty to assist by not providing a VA examination prior to December 2009.  A breach of the duty to assist cannot support a finding of CUE.  Caffrey, 6 Vet. App. at 384; see also Cook, 318 F.3d at 1345-47 (noting that an incomplete record, factually correct in all other respects, is not CUE).

In a March 2016 appellant brief, the Veteran's representative argued before the Court that, "the Veteran's CUE claim does not rely on the [RO's] failures in its duty to assist or its weighing of the evidence.  Rather, it is the [RO's] misinterpretation or ignorance of evidence amounting to ascertainable facts about the Veteran's TDIU that led to the improper effective date."  Further, the representative argued that, "had the [RO] handled the facts surrounding the Veteran's SSA findings correctly, it would have triggered an earlier effective date for the Veteran."  

The Board finds the representative's arguments to be a distinction without a difference.  Arguing that the RO "misinterpreted" the evidence before it, was "ignorant" of the evidence before it, or "incorrectly handled" the evidence before it, - without specification as to how it should have handled the evidence, or what fact was inaccurate, or what any purported legal error in handling the evidence was, and further without indication as to how the outcome would have been manifestly different - is no different than arguing that the RO had improperly weighed and evaluated the evidence, which, as discussed above, is expressly not CUE.  See Baldwin, 13 Vet. App. at 5. 

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO in March 2010, and has not shown that any incorrect application of law was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the March 30, 2010 rating decision assigning an effective date of December 1, 2009 for TDIU.  Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. App. at 43-44.


ORDER

As a timely substantive appeal was not filed to a March 30, 2010 rating decision that assigned an effective date of December 1, 2009 for TDIU, as a matter of law, the appeal is denied.

The March 30, 2010 RO rating decision assigning an effective date of December 1, 2009 for TDIU was not clearly and unmistakably erroneous.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


